UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-7256


JEROME ANDERSON,

                      Plaintiff – Appellant,

          v.

A. K. PRUITT, Captain; SUSAN HORAN,

                      Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cv-00553-NCT-PTS)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerome Anderson, Appellant Pro      Se. Robert T. Numbers, II,
WOMBLE, CARLYLE, SANDRIDGE &        RICE, PLLC, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerome    Anderson       appeals     the    district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on    his     42    U.S.C.    § 1983     (2006)      complaint.        We    have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm      for     the       reasons   stated       by   the    district    court.

Anderson        v.      Pruitt,       No.     1:10-cv-00553-NCT-PTS            (M.D.N.C.

Sept. 12, 2011).             We dispense with oral argument because the

facts    and    legal     contentions        are   adequately        presented    in    the

materials      before        the    court    and   argument     would    not     aid    the

decisional process.



                                                                                 AFFIRMED




                                              2